          Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



                             CIVIL ACTION NO. 19-CV-10009-RWZ



                                CASHMAN EQUIPMENT CORP.

                                                   V.



                             AMERICAN MARINE CORPORATION



                                    MEMORANDUM & ORDER


                                             July 7. 2020


         In this admiralty claim, defendant American Marine Corporation (“American

Marine”) moves for summary judgment as to plaintiff Cashman Equipment Corp.’s

(“Cashman”) claims for breach of contract and negligence, as well as its own
counterclaim for breach of contract. American Marine also moves to strike a portion of

a supporting affidavit submitted by plaintiff.
                                       Summary Judgment

    I.      Facts'*

         Cashman hired defendant, a tug operator, to tow its barge from Florida to Virginia

and ultimately to Puerto Rico in December and January of 2017. On the way, the ships

encountered Winter Storm Grayson and damage to the barge was subsequently

discovered, leading to these claims.




1
 The undisputed facts are derived fronn defendant’s statement of material facts, plaintiffs response
thereto, and all documents filed therewith. Dockets ## 20, 22. The court has also reviewed the exhibits
attached to defendant’s reply to response to motion. Dockets ## 27-33.
           Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 2 of 6




          The parties used a form contract, the Towhire 2008 form, from the Baltic and

International Maritime Council (“BIMCO”) trade association. Section 23 of that contract

provides:

                The following shall be for the sole account of the Hirer without any
                recourse to the Tugowner, his servants, or agents, whether or not
                the same is due to any breach of contract (including as to the
                seaworthiness of the Tug), negligence or any other fault on the part
                of the Tugowner, his servants or agents: . . . [l]oss or damage of
                whatsoever nature, howsoever caused to or sustained by the Tow.


Ex. 17 7, ECF. No 20-17. The same section includes a nearly identical reciprocal

clause exculpating^ Cashman of any damages to the tug:

                The following shall be for the sole account of the Tugowner without
                any recourse to the Hirer, his servants, or agents, whether or not
                the same is due to any breach of contract, negligence or any other
                fault on the part of the Hirer, his servants or agents: . . . [s]ave for
                the provisions of [illegible], loss or damage of whatsoever nature,
                 howsoever caused to or sustained by the Tug or any property on
                 board the Tug.


IcL at 6. Together, these reciprocal provisions are known as “knock-for-knock” clauses.

    II.      Legal Standard

          “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “An issue is ‘genuine’ for purposes of summary




^ Defendant and other courts have referred to these clauses as both exculpation and indemnification
clauses. Black’s Law Dictionary defines an exculpatory clause as “[a] contractual provision relieving a
party from liability resulting from a negligent or wrongful act,” Exculpatory Clause, Black's Law Dictionary
(11th ed. 2019); whereas indemnification is ‘‘[t]he action of compensating for loss or damage sustained,”
Indemnification, Black's Law Dictionary (11th ed. 2019). The clauses at issue are properly deemed
exculpatory since they are centrally concerned with the assignment of liability, not with payment of
damages.



                                                      2
            Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 3 of 6




judgment if 'the evidence is such that a reasonable jury could return a verdict for the

nonmoving party,’ and a ‘material fact’ is one which ‘might affect the outcome of the suit

under the governing law.          Poulis-Minott V. Smith, 388 F.3d 354, 363 (1st Cir. 2004)

(quoting Haves v. Douglas Dynamics, Inc., 8 F.3d 88, 90 (1st Cir. 1993)). The court

reviews the record in the light most favorable to the nonmoving party. Podiatrist Ass'n,

Inc. V. La CruzAzul De P.R.. Inc.. 332 F.3d 6, 13 (1st Cir. 2003).


           In evaluating a motion for summary judgment, the court may consider the

evidence in the record, “including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . ., admissions, interrogatory

answers, or other materials . . . .’’ jd 56(c)(1)(A).


    III.      Analysis

           Defendant moves for summary judgment on the ground that plaintiff’s claims are

barred by the knock-for-knock clauses in section 23 of the BIMCO Towhire contract.^
Plaintiff argues that section 23 is invalid because there is a judicial rule, affirmed in

Bisso V. Inland Waterways Corp.. 349 U.S. 85, 90 (1955), against exculpation clauses in

the tug industry.


           Bisso prohibits a tug from contracting against “all liability for its own negligent

towage.” \± at 85 (emphasis added). The clause at issue in this case, however, is not
so broad. The Fifth Circuit evaluated an almost identical BIMCO Towhire clause in

International Shipbreakinq Ltd., LLC v. Smith. 44 F. App’x 653 (5th Cir. 2002). It noted




3 The crux of this motion is the enforceability of section 23, about which there is no factual dispute.
Plaintiffs argument that more discovery is needed to respond to this motion for summary judgment is
consequently not persuasive.

                                                      3
         Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 4 of 6




that the BIMCO clause “differs from the provision invalidated in Bisso because it does

not shelter [defendant]from all liability. Rather,[defendant tug-owner] retained

substantial exposure to liability vis-a-vis an identical provision allocating risk of damage

to the tug to [defendant] . . .           (emphasis in original). Under the contract in this
case, the defendant similarly retained significant exposure to liability, including, among

other things, damage to its tug, damage done to third parties by the tug, and injury to its

crew. Bisso does not, therefore, invalidate section 23.


        The First Circuit has enumerated certain requirements for an exculpatory clause

to be enforceable. A clause barring liability for ordinary negligence is valid “assuming it

were not inflicted by a monopolist or one with greatly superior bargaining power.”

Broadlev V. Mashpee Neck Marina, Inc., 471 F.3d 272, 274 (1st Cir. 2006); see also La

Esperanza de P.R.. Inc, v. Perez v Cia. de P.R., Inc. , 124 F.3d 10, 19 (1st Cir. 1997)

(“[C]ourts today will enforce red letter clauses that are expressed clearly in contracts

entered into freely by parties of equal bargaining power, provided that the clause not

provide for a total absolution of liability.”). Neither defendant nor plaintiff had greatly

superior bargaining power. Plaintiff was apparently in great need of a tug on relatively

short notice, but it is a large, experienced company. It owns more than 100 vessels that

comprise, in its own words, “one of the largest fleets in the industry;” defendant, on the
other hand, owns a mere handful of tugs. Plaintiff had, in fact, recommended the use




^ Plaintiff argues International Shipbreakinq is not applicable because the claim in that case was for
breach of warranty, not negligence. International Shipbreaking argued that Bisso voided the BIMCO
contract's limitation of liabilities, which absolved any implied warranties, and therefore allowed
International Shipbreaking to make a claim for breach of warranty. The district court in that case
sidestepped Bisso because Bisso’s was a negligence, not a contract, claim. Plaintiff incorrectly focuses
on the district court’s avoidance of Bisso when the Fifth Circuit, whose reasoning I adopt here, directly
addressed Bisso as it relates to negligence as well contract claims.

                                                      4
         Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 5 of 6




of the BIMCO contract for the parties’ immediately preceding transaction, which then

lead to its use for the tow in issue. Notably, plaintiff did not suggest any changes to the

form even though the parties in this case had excluded knock-for-knock clauses from

some of their prior contracts. Because the record is devoid of any evidence that the

bargaining process was anything but fair, section 23 is valid and defendant's motion is
allowed as to counts I , II, and III.


       Count IV is also titled “negligence,” but it alleges defendant was grossly

negligent. Parties cannot contract out of gross negligence. La Esperanza de P.R.,124
F.3d at 19. Therefore, section 23 of the BIMCO Towhire does not bar this claim.

Defendant nevertheless argues that plaintiff has not sufficiently pled gross negligence

for the claim to stand. In determining the sufficiency of a pleading, the Federal Rules of

Civil Procedure simply require “a short and plain statement of the grounds for the court’s

jurisdiction[;] . .. a short and plain statement of the claim showing that the pleader is
entitled to relief; and . . . a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2).

Focusing on the second requirement, the complaint in this case states, “[d]efendant
acted with gross negligence and/or reckless disregard in failing to take prudent action to

avoid the impact and effects of Winter Storm Grayson." This is sufficient pleading and

the motion for summary judgment is therefore denied as to count IV.

        Defendant also moves for summary judgment on count I of its counterclaim,

which alleges breach of contract, because plaintiff brought this suit despite the

agreement that “[Ijoss or damage of whatsoever nature, howsoever caused to or

sustained by the [barge]” is “for the sole account of[Cashman Equipment] without any

recourse to [American Marine].” Plaintiff has breached that provision by seeking

                                               5
        Case 1:19-cv-10009-RWZ Document 41 Filed 07/07/20 Page 6 of 6




recourse on counts 1 through III. Therefore, defendant’s motion for summary judgment

is allowed with respect to count I of its counterclaim.

                                      Motion to Strike


       The motion to strike is denied.

                                         Conclusion


       The defendant’s motion for summary judgment (Docket # 18) is ALLOWED as to

counts I, II, and II I of the complaint and as to count I of defendant’s counterclaim. It is

DENIED as to count IV of the complaint. Defendant’s motion to strike (Docket # 35) is

DENIED. Plaintiff’s motion for leave to file a reply (Docket # 37) is ALLOWED.




                                                                 r          /•N




      July 7, 2020
           DATE                                            / RYAW. ZOBEL
                                                   UNITED^STATES DISTRICT JUDGE




                                              6
